IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-21054
                          Summary Calendar


PARK NATIONAL BANK OF HOUSTON,

                                     Plaintiff-Appellee,

versus

DOV AVNI KAMINETZKY, ET AL

                                     Defendants

DOV AVNI KAMINETZKY,

                                     Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                        USDC No. 96-CV-495
                       - - - - - - - - - -
                         December 2, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dov Avni Kaminetzky’s appeal brief is not in compliance with

Fed. R. App. P. 28.    Although the court construes pro se briefs

liberally, arguments must be briefed to be preserved.       Price v.

Digital Equipment Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).

Kaminetzky has failed to brief any arguments and has failed to

address in any meaningful way any error on the part of the

district court pertaining to the sanction order.    See Fed. R.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-21054
                               - 2 -

App. P. 28(a)(6).   Park National Bank of Houston’s motion to

dismiss the appeal is GRANTED, and the appeal is DISMISSED as

frivolous as for failure generally to comply with Fed. R. App. P.

28.

      DISMISSED.